Citation Nr: 0311048	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for costochondritis 
(claimed as chest pain).

2.  Entitlement to service connection for pectoralis stain 
(claimed as chest pain).

3.  Entitlement to service connection for cervical strain 
(claimed as back pain).

4.  Entitlement to service connection for low back strain 
(claimed as back pain).

5.  Entitlement to service connection for left trapezius 
strain (claimed as back pain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1984 
and from May 1988 to August 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) in North Little Rock, Arkansas.

In August 2001, the Board granted a 10 percent evaluation for 
the service-connected left knee disability, denied a 
compensable rating for the service-connected sinusitis, and 
dismissed the issue of entitlement to a 10 percent rating 
under 38 C.F.R. § 3.324.  The Board also remanded to the RO 
the issue of entitlement to service connection for residuals 
of a fracture of the left fifth finger; costochondritis and 
pectoralis strain, claimed as chest pain; and cervical spine 
strain, low back strain, and left trapezius strain, claimed 
as back pain.  In a January 2003 decision, the Board denied 
service connection for the claimed fracture of the left fifth 
finger, and noted that the remaining issues would be the 
subjects of a later decision.  In January 2003, the Board 
undertook development of the issues of entitlement to service 
connection for costochondritis, pectoralis strain, cervical 
spine strain, low back strain, and left trapezius strain.  By 
letter dated in March 2003, the veteran was advised that that 
the Board was undertaking further development.


REMAND

The veteran had two separate periods of active duty service.  
The service medical records in the claims file do not include 
records from the first period of service - from 1981 to 1984 
- during which the veteran now reports that he was involved 
in a motor vehicle accident, which he asserts as the cause 
for injuries to which attributes the disabilities now claimed 
to be service-connected.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In its August 2001 remand, the Board instructed the RO to 
ensure that all notification and development actions required 
by the VCAA were completed.  A remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).    

The United States Court of Appeals for the Federal Circuit 
recently invalidated the regulation that authorized the Board 
to decide a claim based on evidence developed by the Board 
unless the veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See, DAV v. Sec'y of 
Veterans Affairs, No 02-7304, -7305, -7316, 2000 U.S. App. 
LEXIS 8275 (Fed Cir. May 1, 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service medical records for his first 
period of military service from June 1981 
to June 1984.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
costochondritis, pectoralis strain, 
cervical spine strain, low back strain, 
and left trapezius strain.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

4.  The veteran should be afforded all 
appropriate VA examinations to determine 
if he has current disability from the 
disorders that are the subject of this 
appeal.  The claims folder should be made 
available to and reviewed by the 
examiner(s).  All indicated tests and 
diagnostic studies should be performed.  
As to any disability(ies) identified, the 
examiner(s) should indicate whether it is 
at least as likely as not that each 
disability diagnosed is related to injury 
or disease during the veteran's military 
service and the factual and medical 
reasons for that opinion.

5.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





